Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed February 7, 2021. Claims 21, 32, and 40 have been amended. Claims 28 and 37 have been cancelled. Claims 41-42 are newly added. Claims 21-27, 29-36 and 38-42 are now pending in this application. 

Response to Arguments
Applicant’s arguments, see Remarks, filed February 7, 2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jones et al. (US 2012/0030017 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 26-27, 29-33, and 38-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roese et al. (US 2009/0187968 A1), in view of Jones et al. (US 2012/0030017 A1).

With respect to claim 21, Roese discloses a computer ([0051]), comprising:
an interface circuit configured to communicate with an electronic device ([0051]); 
a processor ([0051]); and
memory configured to store program instructions, wherein, when executed by the computer ([0051]), the program instructions cause the computer to perform operations comprising:
monitoring, using a utilization monitor, utilization of a network resource in a data network associated with a user ([0012] and [0014]-[0015], monitoring network activity); and
modifying, using a service manager, the monitoring based at least in part on the monitored utilization and a dynamic policy (Figure 4, [0031]-[0033], [0037], and [0040], changing a policy based on a triggering event).
Roese does not explicitly teach wherein the monitoring involves a non-zero monitoring frequency; 
wherein the dynamic policy comprises proximity to an authorized amount of utilization associated with the user; and 
wherein the modifying of the monitoring comprises changing the monitoring frequency to a second non-zero monitoring frequency in order to detect when the utilization equals or exceeds the authorized amount of utilization;
wherein the monitoring involves a non-zero monitoring frequency ([0047]-[0053], [0060], [0060], and [0071], interim interval to determine frequency at which to send usage data); 
wherein the dynamic policy comprises proximity to an authorized amount of utilization associated with the user ([0007], [0046], and [0074], subscriber is assigned usage quota); and 
wherein the modifying of the monitoring comprises changing the monitoring frequency to a second non-zero monitoring frequency in order to detect when the utilization equals or exceeds the authorized amount of utilization ([0047]-[0053], [0060], and [0071], interim interval tells network access server at which frequency to send usage data to AAA server during session);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the teachings of Roese with the teachings of Jones and change the monitoring frequency for detection of utilization, in order to reduce or prevent over utilization of resources by changing how often a user’s usage is monitored.
With respect to claim 22, the combination of Roese and Jones discloses the computer of claim 21, wherein Roese discloses the utilization is associated with a data flow or a group of data flows (Figure 4, and [0035]-[0036]).
With respect to claim 26, the combination of Roese and Jones discloses the computer of claim 21, wherein Roese discloses the monitoring comprises receiving information about the utilization associated with the electronic device ([0014]).
With respect to claim 27, the combination of Roese and Jones discloses the computer of claim 21, wherein Roese discloses the electronic device comprises one of: an access point, an access server, or a gateway. ([0048])
With respect to claim 29, the combination of Roese and Jones discloses the computer of claim 21, wherein Roese discloses the utilization of the network resource comprises a data volume ([0044], centralized database).
With respect to claim 30, the combination of Roese and Jones discloses the computer of claim 21, wherein Jones further discloses the monitoring of the utilization comprises estimating the utilization based at least in part on previous instances of the monitored utilization ([0014], estimating probability of breach of quota using historical data patterns).
With respect to claim 31, the combination of Roese and Jones discloses the computer of claim 21, wherein Roese discloses the computer comprises a computer system ([0048]).
	With respect to claim(s) 32-33 and 38-40, the non-transitory storage medium and method of claim(s) 32-33 and 38-40 does/do not limit or further define over the computer of claim(s) 21-27 and 29-31. The limitations of claim(s) 32-33 and 38-40 is/are essentially similar to the limitations of claim(s) 21-27 and 29-31. Therefore, claim(s) 32-33 and 38-40 is/are rejected for the same reasons as claim(s) 21-27 and 29-31. Please see rejection above.	
With respect to claim 41, the combination of Roese and Jones discloses the method of claim 40, wherein Jones further discloses the monitoring of the utilization 
With respect to claim 42, the combination of Roese and Jones discloses the method of claim 40, wherein Jones further discloses performing, using a service controller, a remedial action based at least in part on the monitored utilization ([0074] and [0076]).
	
Claims 23-25 and 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roese et al. (US 2009/0187968 A1), in view of Jones et al. (US 2012/0030017 A1), and further in view of Richter et al. (US 2003/0046396 A1).

With respect to claims 23 and 34, the combination of Roese and Jones discloses the computer of claim 21, but it does not explicitly teach the operations comprise performing, using a service controller, a remedial action based at least in part on the monitored utilization.
However, Richter discloses the operations comprise performing, using a service controller, a remedial action based at least in part on the monitored utilization ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Roese and Jones with the teachings of Richter and perform a remedial action based on monitored utilization, in order to prevent over utilization of resources (Richter, [0028]).
With respect to claims 24 and 35, the combination of Roese, Jones, and Richter discloses the computer of claim 23, wherein, Richter further discloses when the 
With respect to claims 25 and 36, the combination of Roese, Jones, and Richter discloses the computer of claim 24, wherein, Richter further discloses the reducing or stopping of the service comprises providing, from the interface circuit, an instruction to reduce or stop the service addressed to the electronic device ([0028] and [0366]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        May 6, 2021